TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00004-CV


Kelly James Stinson, Appellant


v.


Rissie Owens, Chairperson, Texas Board of Pardons and Paroles, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. D-1-GN-05-003850, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

 
	Kelly James Stinson, acting pro se, filed an appeal from the district court's dismissal
of his claims against Rissie Owens, Chairperson of the Texas Board of Pardons and Paroles.  On
March 21, 2008, appellant filed a motion seeking a 90-day extension of time to file his brief.  That
day the Court granted his motion, extended his brief-filing deadline until June 6, 2008, and notified
him that no further requests for extension would be allowed.
	On March 24, 2008, appellant filed an amended motion seeking a 120-day extension
of time to file his brief.  The Court dismissed his amended motion on March 31, 2008, and
notified him that his appeal would be dismissed for want of prosecution if he did not file his brief
by June 6, 2008.  See Tex. R. App. P. 38.8(a)(1).  The deadline has passed, and we have not received
appellant's brief.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P.
42.3(b), (c).

					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Waldrop
Dismissed for Want of Prosecution
Filed:   August 13, 2008